Exhibit 10.9

AMENDMENT

dated as of July 26, 2007

 

GOLDMAN, SACHS & CO.

(“BANK”)

   And   

THE TRIZETTO GROUP, INC.

(“COUNTERPARTY”)

have entered into a Transaction evidenced by an equity derivatives confirmation,
dated April 11, 2007, reference number SDB1625538374 (the “Confirmation”).
Capitalized terms used and not otherwise defined herein shall have the meaning
set forth in the Confirmation.

Counterparty and Bank have noted an error in the amount of Shares designated in
the Confirmation as the Maximum Delivery Amount, which had been unintentionally
set at a number higher than the number of authorized but unissued Shares of
Counterparty that are not reserved for future issuance in connection with
transactions in the Shares (other than the Transaction). Counterparty and Bank
desire to correct this error, effective as of the Trade Date.

To effectuate the foregoing, the parties hereby amend the Confirmation as set
forth in this Amendment (this “Amendment”).

Accordingly, the parties agree as follows:—

 

1. Amendment

The Confirmation is amended, effective retroactive to the Trade Date, by
replacing the number referred to as the Maximum Delivery Amount in the first
sentence under the heading “Limitation on Delivery of Shares” in the
Confirmation with the following number: 5,233,811. For the avoidance of doubt,
as a result of the foregoing amendment, there shall be deemed to have occurred
no Event of Default under the Agreement as a result of any previous
incorrectness of the representation contained in the second sentence under the
heading “Limitation on Delivery of Shares” in the Confirmation.

Except as provided in this Amendment, all other terms and conditions of the
Confirmation remain the same and the Counterparty hereby reaffirms the
representations and covenants made therein, subject to the amendment
contemplated hereby.

 

2. Miscellaneous

(a) Entire Agreement. The Confirmation and this Amendment constitute the entire
agreement and understanding of the parties with respect to its subject matter
and supersede all oral communication and prior writings with respect thereto.

(b) Amendments. No amendment, modification or waiver in respect of this
Amendment will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties.

(c) Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.

(d) Headings. The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.

(e) Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

(f) Agreement Continuation. The Confirmation, as modified herein, shall continue
in full force and effect. All references to the Confirmation in the Confirmation
or any document related thereto shall for all purposes constitute references to
the Confirmation as amended hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Amendment with effect from the
date specified in Section 1 above.

 

GOLDMAN, SACHS & CO.    THE TRIZETTO GROUP, INC. By:  

/s/ David G. Goldenberg

   By:  

/s/ Jeffrey H. Margolis

Name:   David G. Goldenberg    Name:   Jeffrey H. Margolis Title:   Vice
President    Title:   Chairman and Chief Executive Officer

 

2